Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 12/14/2020.
In accordance with Applicant’s amendment, claims 21, 23-24, 26, 29, 35-37, and 40 are amended.   Claims 21-40 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/14/2020 have been entered.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
Regarding the §101 rejection of claims 21-40, Applicant first argues with respect to independent claim 21 that “claim 21 is allowable at lease based upon its similarity to an exemplary claim 1 of Example 37 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) and the October 2019 Update:  Subject Matter Eligibility (hereinafter “Oct 2019 Update”)” (Remarks at pg. 7), and that “the limitation of displaying a plurality of tasks in the task bar within the single view in specific associations between the incorporated tasks in the to-do list and those in the task bar and updating the date of the associated and incorporated task are not mental processing,” and that “displaying the tasks in the specific 
In response, the Examiner maintains that, but for the generic computing elements (processor and memory), the claim steps for “displaying a plurality of tasks in the task bar within the single view in specific associations between the incorporated tasks in the to-do list and those in the task bar” and “updating the date of the associated and incorporated task are not mental processing” and “displaying the tasks in the specific single view and updating the tasks based on associations” can be accomplished mentally aided with pen and paper, which qualifies as a mental process (as noted at pg. 9 of the October 2019 Update).  For example, a human could easily depict a “calendar view” on a piece of paper that includes tasks identified in a task bar, along with a corresponding to do list for a range of dates, as well as update the tasks therein based on associations.  Similarly, the displaying activity performed within the “single view” along with the subsequent “updating” activity also fall under the “Certain methods of organizing human activity” abstract idea grouping because these limitations set forth activities that amount to management of personal behavior or interactions (e.g., a person’s tasks over a range of dates).  Therefore, the claims are reasonably understood as reciting one or more abstract ideas when evaluated under Step 2A Prong One of the eligibility inquiry.
In so far as Applicant’s argument may be taken as suggesting that execution of these activities by employing a generic computer for their implementation (i.e., a processor/memory as per claim 1) precludes these steps from being deemed an abstract idea, this argument lacks merit because the claimed processor and memory are not evaluated as part of the abstract idea, but instead are additional elements which, in this instance, amount to the use of a generic computer to implement the steps (e.g., via displaying the data on its graphical user interface), similar to merely adding the words "apply it,” which is neither sufficient to negate the conclusion that an abstract idea is recited in the claims, nor sufficient to qualify as a practical application or significantly more than the abstract idea itself.  See MPEP 2106.05(f), (h).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
With respect to Applicant’s argument, under Step 2A Prong Two, that seeks to analogize to Example 37 and argument that “the claim integrates the alleged judicial exception into the overall calendar and task processing” (Remarks at pg. 8, last paragraph), the Examiner first emphasizes that a software-based improvement was clearly discernible in claim 1 of Example 37 through an automatic modification/improvement of the GUI itself, which is distinguishable from Applicant’s claims since no GUI is even recited in Applicant’s claims, much less an improvement thereto or other meaningful limitation that qualifies as a practical application.  Although a GUI is implied in Applicant’s claims (given the “displaying” activity), any processor implemented displaying activity (via a GUI) is merely performed to display known data (plurality of tasks) and updated known data for a “second date,” neither of which are accomplished by a solution similar to Example 37 claim 1’s steps for “determining…the amount of user of each icon…” and “automatically moving the most used icons…based on the determined amount of use” that were deemed “a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior art systems, resulting in an improved user interface for electronic devices.”  Applicant’s claims merely display known data with elements of a generic computer and Applicant has not shown that the claim steps improve upon prior art systems or user interface as was determined in the analysis of claim 1 of Example 37.  If Applicant’s position were adopted, then virtually any abstract idea would be deemed eligible simply by displaying updated data on a user interface, which is clearly not enough, as can be inferred from CAFC decision such as Electric Power Group which addressed claims that, similar to Applicant’s claims, automatically display updated data.  Such a manner of displaying updated information to a user does nothing to improve upon the computer or user interface itself, but simply provides a user with newer/updated/refreshed output (of tasks), which is not comparable to the specific technological improvement to a user interface of claim 1 in Example 37.

Applicant’s arguments concerning the §103(a) rejection of claims 21-40 (Remarks at pgs. 9-13) have been considered, however these arguments are primarily raised in support of the new limitations added to independent claims 21, 35, and 40, which are believed to be fully addressed via the new ground of rejection set forth below under §103(a), which relies on a new reference, Frankel et al. (US 2006/0074844) which, when taken in combination with the references cited in support of the §103(a) rejection of claims 21/35/40 in the previous office action (Hullot/Jenson), support the updated §103 rejection of amended independent claims 21, 35, and 40 in the instant office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-24, 26, 28, and 34-40 are rejected on the ground of nonstatutory double patenting over claims 1, 4, 6, and 18 of U.S. Patent No. 10,489,749 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant application (as filed on 12/14/2020)
Claims of U.S. Pat. 10,489,749
(issued on 11/26/2019)
21
1
22
1
23
1
24
1
26
1
28
1
34
6
35
1
36
1
37
1
38
4
39
1
40
18


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 10,489,749 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements and therefore these claims are not patentably distinct from one another despite these slight differences.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 21-34), computing device (claims 35-39), and  computer-implemented method (claim 40) are directed to potentially eligible categories of subject matter (machines and a process), and therefore satisfy Step 1.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG the limitations for managing personal behavior or interactions (e.g., a person’s tasks over a range of dates).  The claims also recite steps that fall within the “Mental Processes” abstract idea group by reciting limitations that can be performed in the human mind via observation, evaluation, judgment, or opinion.  The limitations reciting the abstract idea, as set forth in independent claim 21, are: within a single view comprising a calendar view and a task bar, displaying a plurality of tasks in the task bar, wherein the plurality of tasks are incorporated into a to-do list, wherein each of the plurality of tasks in the task bar is respectively associated with one of the plurality of incorporated tasks in the to-do list, and wherein the incorporated tasks are grouped according to which of the plurality of tasks are to be completed each day of a range of dates; and in response to changing a date of one of the plurality of tasks within the task bar from a first date to a second date, updating the associated incorporated task on the to-do list from the first date to the second date.  The limitations reciting the abstract idea, as set forth in independent claim 35, are: within a single view comprising a calendar view and a task bar, displaying a plurality of tasks in the task bar, wherein the plurality of tasks displayed in the task bar are incorporated into a to-do list, wherein each of the plurality of tasks in the task bar is respectively associated with one of the plurality of incorporated tasks in the to-do list, and wherein the incorporated tasks are grouped according to which of the plurality of tasks are to be completed each day of a range of dates; and in response to changing a date of one of the plurality of tasks within the task bar from a first date to a second date, updating the associated incorporated task on the to-do list from the first date to the second date.  The limitations reciting the abstract idea, as set forth in independent claim 40, are: within a single view comprising a calendar view and a task bar, displaying a plurality of tasks in the task bar, wherein the plurality of tasks displayed in the task bar are incorporated into a to-do list, wherein each of the plurality of tasks in the task bar is respectively associated with one of the plurality of incorporated tasks in the to-do list, and wherein the incorporated tasks are grouped according to which of the plurality of tasks are to be completed each day of a range of dates; in response to changing a date of one of the plurality of tasks within the task bar from a first date to a second date, updating the associated incorporated task on the to-do list from the first date to the second date; and enabling a visual representation of the task to be dragged from a first daily task list with a first date to a second daily task list with a second date through user interaction to change a date associated with the task indicated by the visual representation of the task from the first date to the second date.  Accordingly, when evaluated under Step 2A Prong One, claims 21-40 are each found to recite at least one abstract idea.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to: a system comprising a processor and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor performs a method (claim 21), computing device (claim 35), and computer-implemented method (claim 40).  These additional elements relied on to implement the claims 21/35/40 amount to the use of a generic computer (and its user interface) to implement the recited steps, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Similarly, even if the displaying, single view, visual representation, dragged task, user interaction are considered as additional elements, these elements  do not amount to a practical application because they merely involve functions of a graphical interface of a generic computer.  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Even if the “displaying” activity recited in claims 21/35/40 were evaluated as an additional element, this would be considered insignificant extra-solution activity, which does not amount to a practical application.  See MPEP 2106.05(g).
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements are directed to: a system comprising a processor and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor performs a method (claim 21), computing device (claim 35), and computer-implemented method (claim 40).  These additional elements relied on to implement the claims 21/35/40 amount to the use of a generic computer (and its interface) to implement the recited steps, similar to reciting "apply it,” which is not sufficient to amount to significantly more than the abstract idea itself.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Similarly, even if the displaying, single view, visual representation of the task to be dragged, and user interaction are considered additional elements, these elements  do not amount to significantly more because they merely involve functions of a graphical interface of a generic computer.  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Furthermore, the “displaying” activity is considered insignificant extra-solution activity (See MPEP 2106.05(g)), merely involves the use of a generic computing device (its GUI), and encompasses conventional activity for displaying results using a generic computer.  See, e.g., TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation.  Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea.
Dependent claims 22-34 and 36-39 recite the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or add additional details for employing generic computing elements to carry out the abstract idea which, as discussed above, is not enough to amount to a practical application of significantly more.  For example, dependent claims 22-23 describe limitations wherein the calendar view comprises a schedule of appointments spanning a range of dates and wherein the tasks displayed in the task bar are listed separately for each respective date in the range of dates, respectively, which are additional details concerning the human activities that are organized as part of the abstract idea itself.  Dependent claims 24-34 and 36-39 have been evaluated as well, however similar to the findings discussed above, these claims are also directed to the abstract idea itself accompanied by, at most, a generic computer and its user interface used as a tool to perform the respective claim steps, which is not enough to amount to a practical application or add significantly more than the abstract idea itself, as noted above.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 21-26, 28-29, 33-37, and 40 are rejected under 35 U.S.C. 103(a) as unpatentable over Hullot et al. (US 2004/0109025, hereinafter “Hullot”) in view of Frankel et al. (US 2006/0074844, hereinafter “Frankel”) in view of Jenson (US Patent No. 5,570,109).

Claim 21:  Hullot teaches a system comprising:
a processor (paragraphs 21 and 23:  processor for controlling the display and an input device. Examples of such data processing systems include general purpose computers or special purpose computers); and
memory coupled to the processor, the memory comprising computer executable instructions that, when executed by processor (paragraphs 21-23:  the techniques may be carried out in a computer system or other data processing system in response to its processor, such as a microprocessor, executing sequences of instructions contained in a memory, such as ROM, volatile RAM, non-volatile memory, cache or a remote storage device), performs a method comprising:
within a single view comprising a calendar view and a task bar, displaying a plurality of tasks in the task bar, wherein the plurality of tasks are … are grouped according to which of the plurality of tasks are to be completed each day of a range of dates (paragraphs 35-39 and Figs. 6-7:  wherein Figs. 6-7 display an iCal interface with a calendar view displaying times/dates, above which is a task bar via the displayed horizontal bocks of times/dates with for a plurality of tasks, and which grouped in a manner showing which tasks are being completed each day among a range of dates, as shown in Hullot’s additional window 50);
in response to changing a date of one of the plurality of tasks within the task bar from a first date to a second date, updating … (paragraphs 53-54:  teaching the ability to change a date of a task from one date to another date – e.g., a change may be made to a calendar in operation; Static calendars include those relating to national holidays, birthdays, daylight saving transition dates, tide data etc. However, many calendars are not static and events need to be added, modified or deleted. All of these are termed as changes).

Hullot does not explicitly teach:
wherein the plurality of tasks displayed in the task bar are incorporated into a to-do list, wherein each of the plurality of tasks in the task bar is respectively associated with one of the plurality of incorporated tasks in the to-do list, and wherein the incorporated tasks are grouped according to which of the plurality of tasks are to be completed each day of a range of dates (Examiner’s Note: Hullot, in at least Figs. 6-7, does teach the inclusion of tasks in a to-do list in the right margin of the iCal interface, but does not teach the same tasks that are in the task bar as being incorporated in the to-do list);
in response to changing a date one of the plurality of tasks within the task bar from a first date to a second date, updating the associated incorporated task on the to-do list from the first date to the second date.

Frankel teaches:
wherein the plurality of tasks displayed in the task bar are incorporated into a to-do list, wherein each of the plurality of tasks in the task bar is respectively associated with one of the plurality of incorporated tasks in the to-do list, and wherein the incorporated tasks are grouped according to which of the plurality of tasks are to be completed each day of a range of dates (paragraphs 26-33 and Fig. 2: describing/displaying flagging of tasks in “Smart Inbox 210” that functions as a task bar since it is a vertical bar with tasks listed therein, and which are then displayed in the “To-Do bar 240,” and wherein these incorporated tasks shown in the To-Do Bar are grouped according to completion dates, which are listed as Today, Tomorrow, Friday, etc. in the exemplary embodiment of Fig. 2).   
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Hullot by incorporating Frankel’s functionality for displaying grouping tasks from a task bar in a to-do list according to tasks to be completed each day of a range of dates, as claimed, because the references are analogous since each is directed to features that utilize calendaring functions to manage tasks over specified range of dates, which is within applicant’s field of endeavor of managing daily tasks lists, and because Hullot already suggests the desirability of viewing tasks and to-do lists together and organized by date ranges (Hullot at Figs. 6-7 and pars. 33 and 53), and in order to provide the benefit of identifying and managing tasks by their respective dates in which they’re performed, thus providing a more robust and flexible interface to view, track, and/or manage tasks to be completed during specified date or time interval within a graphical user interface; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hullot and Frankel do not explicitly teach:
in response to changing a date one of the plurality of tasks within the task bar from a first date to a second date, updating the associated incorporated task on the to-do list from the first date to the second date.

Jenson teaches:
in response to changing a date of a task within the task bar from a first date to a second date, updating the associated incorporated task on the to-do list from the first date to the second date (col. 12, line 35 – col. 13, line 62 and Figs. 11a-f:  e.g., the calendar controller 238 and the content area 240 are concurrently active (i.e. they are non-modal) allowing changes to be input into both of them by means of the stylus. This permits a user to add, delete, or modify information within the content area 240 and to change the date and date range dynamically without entering and exiting separate, modal applications; a To-Do list is displayed in the content area 240d. This screen can be produced, for example, by contacting the mode button 252a of FIG. 11a to "toggle" the mode from Schedule to To-Do);
and although Frankel teaches the following limitation, as noted above, Jenson similarly teaches the plurality of tasks are incorporated into a to-do list (col. 12, line 35 – col. 13, line 62 and Figs. 11a-f: e.g., a To-Do list is displayed in the content area 240d. This screen can be produced, for example, by contacting the mode button 252a of FIG. 11a to "toggle" the mode from Schedule to To-Do; wherein Fig. 11a shows exemplary tasks that are also incorporated into a “To Do List,” accessed by element 252A).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Hullot/Frankel by incorporating Jenson’s functionality for providing a displayed set of tasks in a to-do list and updating a task on a to-do list from a first date to a second date in response to changing a date of a task within a task bar from a first date to a second date, as claimed, because the references are analogous since each is directed to features that utilize calendaring functions to manage tasks over specified range of dates, which is within applicant’s field of endeavor of managing daily tasks lists, and because Hullot already suggests the desirability of viewing tasks and to-do lists together as well as the ability to modify event dates (Hullot at Figs. 6-7 and pars. 33 and 53), and in order to provide the benefit of synchronizing a set of tasks displayed in separate windows, lists, or the like, thus providing a more robust and flexible interface to view, track, and modify within a graphical user interface; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 22:  Each of Hullot and Jenson further teaches wherein the calendar view comprises a schedule of appointments spanning the range of dates (Hullot at paragraphs 35-37 and Figs. 6-7:  e.g., Figs. 6-7 displaying a calendar view that includes scheduled appointments across a range of dates; See also, Jenson at Figs. 11a-c:  e.g., 11b displays a three day range of dates in which a plurality of appointments may be listed in the schedule).

Claim 23:  Each of Hullot and Frankel further teaches wherein the plurality of tasks displayed in the task bar are listed separately for each respective date in the range of dates (Hullot at Figs. 6-7:  wherein the tasks displayed in the banners of element 50, which functions as a task bar, are listed separately for multiple dates in the range of dates; See also, Frankel at Fig. 2 and paragraphs 26-33:  For example, elements 210 and 220 of Fig. 2 show “Today” and “Yesterday”, and an “Arrange By: Date” sort arrangement for listing the tasks in the task bar separately for different dates in the range of dates).

Claim 24:  Each of Hullot and Jenson further teaches wherein the taskbar comprises a view indicator indicating that plurality of tasks listed for a respective date have a start date or a due date matching the respective date (Hullot at paragraph 35:  teaching display of banners in the taskbar with visual indicators of the extremities of tasks shown, i.e., start dates and end dates – e.g., computer program is able to display such a banner with rectangular corners at the extremity of the duration; See also, Jenson at Figs. 11a-c:  displaying view indicator for one or more bars of tasks, including tasks having a start/due date matching particular dates).

Claim 25:  Hullot further teaches providing a view menu comprising options for selecting tasks to be displayed in the task bar (paragraphs 35-37 and Figs. 6-7:  wherein Figs. 6-7 display a menu on the left margin of the interface which includes various options, e.g., checkboxes, for selecting events/tasks to be displayed in the adjacent task bar).

Claim 26:  Hullot further teaches wherein changing the date of the task comprises dragging the task from a first list of the plurality of tasks corresponding to the first date to a second list of the plurality of tasks corresponding to the second date (paragraph 43: teaching drag and drop functionality – e.g., computer program enables copy and paste with other applications, drag and drop facilities; and Hullot at paragraphs 53-54:  teaching the ability to change a date of a task from one date to another date – e.g., a change may be made to a calendar in operation; Static calendars include those relating to national holidays, birthdays, daylight saving transition dates, tide data etc. However, many calendars are not static and events need to be added, modified or deleted. All of these are termed as changes).

Claim 28:  Hullot further teaches enable a visual representation of the task to be dragged from a first daily task list with a first date to a second daily task list with a second date through user interaction to change a date associated with the task indicated by the visual representation of the task from the first date to the second date (paragraph 43: teaching drag and drop functionality – e.g., computer program enables copy and paste with other applications, drag and drop facilities; and Hullot at paragraphs 53-54:  teaching the ability to change a date of a task from one date to another date – e.g., a change may be made to a calendar in operation; Static calendars include those relating to national holidays, birthdays, daylight saving transition dates, tide data etc. However, many calendars are not static and events need to be added, modified or deleted. All of these are termed as changes).

Claim 29:  Hullot further teaches wherein a first task and a second task of the plurality of tasks displayed in the task bar are assigned a color visually identifying that the first task and a second task are related (paragraph 37 and Figs. 6-7:  teaching a feature wherein events/tasks may be assigned a same color or shape to reflect events/tasks having one type of relation, or different colors to identify tasks/events as being conflicting events – e.g., distinguishing feature may comprise a different colour, the shape of the event being displayed differently and/or one of the events being translucently displayed. When colour is used, the name of the calendar and each of the events or their shape take the same colour).

Claim 33:  Each of Hullot and Jenson further teaches wherein the to-do list is divided into a plurality for groups, each group being represented by a heading that signifies a type of tasks in the group (Hullot at Figs. 6-7:  displaying To Do Items, including one heading signifying “Things To Do” and another heading signifying “things to do in testpub”; See also, Jenson at Figs. 11e-f and col. 13, lines 25-53:  e.g., Fig. 11e shows a to-do list divided into three groups, each represented by a heading signifying the types of tasks in the group, e.g., the Wed heading is for a group/type of tasks to be performed Wednesday, the Thu heading is for a group/type of tasks to be performed Thursday, etc.).

Claim 34:  Hullot further teaches wherein the to-do list comprises an undated task section for tasks that have not been assigned a task date (Figs. 6-7 and paragraph 34:  wherein the To Do Items on the right side of the interface is undated because the tasks are now shown as having assigned dates).

Claim 35  is directed to a computing device that includes substantially similar limitations as recited in claim 21 and discussed above.  Hullot, in view of Frankel/Jenson, teaches a computing device for performing the limitations of claims 21/35 (Hullot at paragraphs 21-23:  the techniques may be carried out in a computer system or other data processing system in response to its processor, such as a microprocessor, executing sequences of instructions contained in a memory, such as ROM, volatile RAM, non-volatile memory, cache or a remote storage device; See also, Frankel at paragraph 18 and Fig. 1; See also, Jenson at Fig. 1), and claim 35 is therefore rejected using the same references and for substantially the same reasons as set forth above in the rejection of claim 21.

Claim 36:  Each of Hullot and Jenson further teaches wherein the computing device is further configured to: receive a selection of a date range; identify a set of tasks corresponding to the date range; and present the single view comprising the set of tasks, wherein the plurality of tasks displayed in the task bar are selected from the set of tasks (Hullot at paragraphs 25, 27, 30, 34, and Figs. 1-7:  e.g., selector 10 in the user interface enables a user to select which primary date range to display; a particular day, week, month or year, depending upon the primary date range selected; and wherein Figs. 6-7 of Hullot display a date range selected for one week, including a single view with tasks displayed in the task bar for that week; See also, Jenson at Figs. 11b, c, and e:  displaying selection of a date range, a set of identified tasks for the date range, and presentation of a single view of the tasks in a task bar for the date range).

Claim 37:  Each of Hullot and Jenson further teaches wherein the plurality of tasks displayed in the task bar are arranged into daily task lists corresponding to each date in the selected date range (Hullot at Figs. 6-7: displaying tasks in the task bar at the top of the interface, wherein each day of the week includes a column of daily tasks lists for the respective day; See also, Jenson at Figs. 11b-c:  displaying tasks in a task bar arranged into daily task lists for each of the dates in the selected range).

Claim 40  is directed to a computer-implemented method that includes substantially similar limitations as recited in claims 21 and 28, as discussed above.  Accordingly, claim 40 is rejected as obvious over Hullot in view of Frankel/Jenson for substantially the same reasons as set forth above in the rejection of claims 21/28.

Claim 27 is rejected under 35 U.S.C. 103(a) as unpatentable over Hullot et al. (US 2004/0109025, hereinafter “Hullot”) in view of Frankel et al. (US 2006/0074844, hereinafter “Frankel”) in view of Jenson (US Patent No. 5,570,109), as applied to claim 21 above, and further in view of Newman et al. (US 2003/0120578, hereinafter “Newman”).

Claim 27:  Hullot, in view of Frankel/Jenson, teaches the limitations of claim 21 as set forth above, but does not explicitly teach the limitation of claim 27.
Newman teaches providing an overdue task report, wherein the overdue task report comprises overdue tasks, and wherein the overdue tasks are indicated in the overdue task report using at least one of: color changes or font changes (paragraph 169:  section in the underwriting checklist could be highlighted in red to indicate that this task is overdue).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine Hullot/Frankel/Jenson with Newman because the references are analogous since each is directed to computer implemented features for tracking and managing tasks, which is within applicant’s field of endeavor of managing daily tasks lists, and because including Newman’s overdue task report for indicating overdue tasks via color changes, in the manner claimed, would provide the benefit of providing a means to visually emphasize overdue tasks to a user, which would also serve the benefit of improving workflow and internal compliance procedures associated with tasks (Newman at paragraph 169); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 30 and 38 are rejected under 35 U.S.C. 103(a) as unpatentable over Hullot et al. (US 2004/0109025, hereinafter “Hullot”) in view of Frankel et al. (US 2006/0074844, hereinafter “Frankel”) in view of Jenson (US Patent No. 5,570,109), as applied to claims 21 and 36 above, and further in view of Rosen, III et al. (US 2005/0246216, hereinafter “Rosen”).

Claim 30:  With respect to claim 30, each of Hullot and Jenson further teaches wherein: the task bar is operable to be collapsed, and; when the task bar is collapsed, the collapsed task bar presents [information] (Hullot at paragraph 38 and Fig. 7:  – e.g., other events … are reduced in size and aligned with the left perimeter of the day data field whereas the event "New event" at 10.30 am is reduced in size and aligned with the right perimeter of the day data field; See also, Jenson at Figs. 11a-c and col. 12, lines 62-63:  teaching/displaying button for closing, i.e., collapsing, displayed task bar), but does not teach the information as being a count of uncompleted tasks represented in the task bar.
Rosen teaches a count of uncompleted tasks represented in the task bar (paragraph 148 and Fig. 30:  e.g., FIG. 30 shows another exemplary personnel timeline report 439. When a user moves a cursor over a due button 440, server 12 displays information showing a total number of tasks due, a number of tasks in progress, and a number of tasks completed).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine Hullot/Frankel/Jenson with Rosen because the references are analogous since each is directed to computer implemented features for tracking and managing tasks, which is within applicant’s field of endeavor of managing daily tasks lists, and because including Rosen’s feature for providing a count of uncompleted tasks represented in a task bar, in the manner claimed, would provide the benefit of providing a means to quickly ascertain the number of tasks that need to be completed, which would help a user to track progress, ascertain remaining work to be completed, or plan a schedule for completion of uncompleted tasks; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 38:  Hullot, in view of Frankel/Jenson, teaches the limitations of claim 36 as set forth above, but does not teach the limitation of claim 38.
Rosen teaches wherein completed tasks are presented in the daily task lists as completed (paragraph 148 and Fig. 30:  e.g., FIG. 30 shows another exemplary personnel timeline report 439. When a user moves a cursor over a due button 440, server 12 displays information showing a total number of tasks due, a number of tasks in progress, and a number of tasks completed).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine Hullot/Frankel/Jenson with Rosen because the references are analogous since each is directed to computer implemented features for tracking and managing tasks, which is within applicant’s field of endeavor of managing daily tasks lists, and because including Rosen’s feature for presenting completed tasks in a daily task list, in the manner claimed, would provide the benefit of providing a means for a user to quickly ascertain the number of tasks that have been completed, which would help a user to more easily track the progress of a group of tasks being managed; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 31-32 are rejected under 35 U.S.C. 103(a) as unpatentable over Hullot et al. (US 2004/0109025, hereinafter “Hullot”) in view of Frankel et al. (US 2006/0074844, hereinafter “Frankel”) in view of Jenson (US Patent No. 5,570,109), as applied to claim 21 above, and further in view Leukart et al. (US 2006/0069604, hereinafter “Leukart”).

Claim 31:  Hullot, in view of Frankel/Jenson, teaches the limitations of claim 21 as set forth above, but does not explicitly teach the limitation of claim 31.
Leukart teaches wherein the to-do list comprises tasks to be completed and tasks to be started for one or more dates in the range of dates (paragraphs 34, 37, 43-44 and Figs. 2-4 and 8:  e.g., the task list illustrated in the To-Do Bar 240 (illustrated in FIG. 2) is described. The task list 800 includes a field 810 identifying the sorting or arrangement property associated with the task list. According to embodiments of the present invention, tasks included in the task list 800 may be arranged by category, start date, due date, assigned to, created by, type, or custom; wherein Fig. 2 displays an exemplary To-Do list in right margin of the interface, element 240, which displays a range of dates and arrangement of tasks by start or due date for tasks within this range).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine Hullot/Frankel/Jenson with Leukart because the references are analogous since each is directed to computer implemented features for tracking and managing tasks, which is within applicant’s field of endeavor of managing daily tasks lists, and because including Leukart’s feature for providing to-do list with tasks to be completed and started for one or more dates in a range of dates, in the manner claimed, would provide the benefit of providing a means to quickly/visually identifying tasks of particular importance within an identified range of dates, e.g., new tasks and tasks soon to be due, which contributes toward an improved interface for providing task management and calendar information (Leukart at paragraph 1); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 32:  Hullot, in view of Frankel/Jenson, teaches the limitations of claim 21 as set forth above, but does not explicitly teach the limitation of claim 32.
Leukart teaches wherein the to-do list comprises at least one of: a task to be completed tomorrow and a task to be started tomorrow for a date in the range of dates (paragraphs 34, 37, 43-44 and Figs. 2-4 and 8:  e.g., the task list illustrated in the To-Do Bar 240 (illustrated in FIG. 2) is described. The task list 800 includes a field 810 identifying the sorting or arrangement property associated with the task list. According to embodiments of the present invention, tasks included in the task list 800 may be arranged by category, start date, due date, assigned to, created by, type, or custom; wherein Fig. 2 displays an exemplary To-Do list in right margin of the interface, element 240, which displays a range of dates and arrangement of tasks by start or due date for tasks within this range, wherein a started task or completed task may be included in the “Tomorrow” section in the range of dates shown).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine Hullot/Frankel/Jenson with Leukart because the references are analogous since each is directed to computer implemented features for tracking and managing tasks, which is within applicant’s field of endeavor of managing daily tasks lists, and because including Leukart’s feature for providing to-do list with tasks to be completed or started tomorrow for a date in a range of dates, in the manner claimed, would provide the benefit of providing a means to quickly/visually identifying tasks of particular importance for the next day, e.g., new tasks to start tomorrow or to finish tomorrow, which contributes toward an improved interface for providing task management and calendar information (Leukart at paragraph 1); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 39 is rejected under 35 U.S.C. 103(a) as unpatentable over Hullot et al. (US 2004/0109025, hereinafter “Hullot”) in view of Frankel et al. (US 2006/0074844, hereinafter “Frankel”) in view of Jenson (US Patent No. 5,570,109), as applied to claim 36 above, and further in view Perrella et al. (US 2003/0004776, hereinafter “Perrella”).

Claim 39:  Hullot, in view of Frankel/Jenson, teaches the limitations of claim 36 as set forth above, but does not explicitly teach the limitation of claim 39.
Perrella teaches wherein the overdue tasks automatically rollover to a subsequent date (paragraphs 26 and 38:  the present invention may automatically reschedule an appointment if the user is going to be late).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine Hullot/Frankel/Jenson with Perrella because the references are analogous since each is directed to computer implemented features for tracking and managing tasks, which is within applicant’s field of endeavor of managing daily tasks lists, and because including Perrella’s feature for automatically rolling over overdue tasks to a subsequent date, in the manner claimed, would provide the benefit of rescheduling tasks that cannot be performed at an originally planned time, which enhances task management by ensuring tasks will be completed despite a deviation from a planned schedule, thus providing a more robust and flexible task management system; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bansal et al. (US 2007/0219842): discloses features for assigning and scheduling activities, including calendaring features for viewing and managing assigned activities over a time range depicted in a calendar interface (at least Figs. 2-3).
Hullot et al. (US 2004/0109025): discloses computer-implemented features for operating a calendar in a data processing system.
Norwood (US Patent Number 5,063,600): discloses features for hybrid information management for handwriting and text.
Landry, Brian et al. "Taskminder: A Context- and User-Aware To-Do List Management System". Technical report, Georgia Institute of Technology (2003):  discloses key features of a to-do list management application.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
02/03/2021